DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"acquisition unit”; “selection unit”, “a presentation unit”; ”rendering unit”
 in claim 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katchalov (US 2018/0174326 A1) in view of Matsushita et al. (US 2008/0253660 A1) and further in view of Wang et al. (US 2021/0321974 A1)..
Regarding claim 1, Katchalov teaches:
An image processing apparatus comprising: 
an acquisition unit (FIG. 2A Processor 105, ) configured to acquire a captured image (processor 105 acquired images captured by image 120. [0061], “video streams available to the processing unit 105 from the cameras 120A-120X surrounding the arena 110.”) from an image capturing apparatus; (FIG. 1, the cameras 120A-120)
a selection unit configured to select feature portions, which are image areas used for alignment of the captured image with a different captured image of the image capturing apparatus, in the captured image acquired by the acquisition unit ([0097], “video streams available to the processing unit 105 from the cameras 120A-120X surrounding the arena 110.” [0100], “The first processing step of the loop structure used to process the sequence of frames is generating step 330, where oriented patch data is generated for the target frame, under execution of the processor 105. The oriented patch data is generated by determining a location and a reference direction for each patch of the target frame based on tracking of corresponding patches in the reference frame without processing pixels of the target frame” Abstract: A method of determining alignment data for a target frame and a reference frame. Patch data is received for each of a plurality of reference patches of the reference frame. The patch data comprises a reference direction of a feature in an associated reference patch and a reference signal corresponding to a projection of reference patch image data in a direction substantially perpendicular to the reference direction. A shift between at least one of said reference patches and a corresponding target patch in the target frame is determined using the reference signal associated with the reference patch and a target signal corresponding to a projection of the target patch image data in the direction substantially perpendicular to the reference direction associated with said reference patch. The alignment data for the target frame is determined using the determined shift for the reference patch. “”)
However, Katchalov does not, but Matsushita teaches:

 …based on edge intensities in the image areas;([0095]-[0097] teaches interest area of images are decided based on the edge intensities: “In step S1302, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, …In step S1304, the image feature parameter extraction unit 106 obtains an edge of the mesh block of interest. As a method for extracting an edge, calculation is performed using a differential filter on each of pixels (hereinafter referred to as a "pixel of interest") and pixels surrounding the pixel of interest included in the mesh block of interest. … First, each of the pixel of interest and eight pixels surrounding the pixel of interest is multiplied by a value obtained using the Prewitt filter. Then, a sum of thus-obtained multiplied values is obtained, and edge intensities for individual direction components are obtained. Among the direction components, a direction component having the largest edge intensity is determined to be an edge direction of the pixel of interest and the largest edge intensity is determined to be an edge intensity of the pixel of interest. Note that, when the largest edge intensity is smaller than a predetermined threshold value, it is determined that the pixel of interest does not include an edge.”) and 
reliability of the feature portions. ([0097]-[0098] teaches present the rate of edges to memory: “Note that, when the largest edge intensity is smaller than a predetermined threshold value, it is determined that the pixel of interest does not include an edge.Then, in step S1305, the image feature parameter extraction unit 106 obtains a rate of pixels which include edges in the mesh block of interest among all the pixels. Normalization is performed assuming that 1 is 
Katchalov teaches extract feature portions in an image, which is used to align the image with a reference image. Matsushita teaches a specific feature portion extraction method based on edge intensities. Furthermore, Matsushita teaches deciding the feature portion’s reliability by using the edge ratio parameter. This parameter is saved to memory and be used later for image processing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the feature portion extraction method of Katchalov by the feature portion extraction based on edge intensities method of Matsushita, which also provides reliability information about the feature portion. The benefit of this method would be to enable users to select feature portions that meet certain reliability to do image alignment operation, which provides more accurate image alignment results.
However, Katchalov in view of Matsushita does not, but Wang teaches:
a presentation unit (FIG. 1, 40 and 50) configured to present information about reliability parameter. ([[0090], “FIG. 2 shows an example of displaying an ultrasound image, a region of interest, a rotation parameter of a preset segment, and a reliability of the rotation parameter of the preset segment;” )

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Katchalov in view of Matsushita with the specific teachings of Wang to notify users about image analysis results in a visualization format. The benefit would be to provide better machine user interface.

Regarding claim 2, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 1, wherein the captured image acquired by the acquisition unit is a captured image captured in an orientation at a time of calibration of the image capturing apparatus.( Katchalov [0053] teaches a scenario that the cameras positions and orientation are fixed to capture images. The images are used to perform calibration: “In one arrangement, the ROI 110 may be a sports venue, arena or stadium with a large number of cameras (e.g., tens or hundreds of cameras) with fixed pan, tilt, zoom (PTZ) directed in towards a playing area. Such a playing area is approximately rectangular, circular or oval, allowing the playing area to be surrounded by one or more rings of cameras so that all points on the playing area are captured simultaneously from a large number of viewpoints. In some arrangements, a full ring of cameras is not employed but rather some subsets of the cameras 120A-120X are used. Arrangements where subsets of the cameras 120A-120X are used may be advantageous when certain viewpoints are known to be unnecessary ahead of time.In 

Regarding claim 3, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 1, wherein in each of the feature portions, a maximum edge intensity in the image area in the captured image is equal to or higher than a predetermined edge intensity.( Matsushita [0097] teaches that if the largest edge intensity has to be larger or equal to a predetermined threshold value, that the interest area has an edge, otherwise there is no edge: ““Note that, when the largest edge intensity is smaller than a predetermined threshold value, it is determined that the pixel of interest does not include an edge.” The combination rationale of claim 1 is incorporated here.) 

Regarding claim 4, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 3, wherein the information about reliability of the feature portions includes information about the number of the feature portions at each edge angle of the feature portions. (Matsushita FIG 14 shows that the edge angle such as, 0 degree, 45 degree, 90 degree, et. al. [0097]-[0098] teaches finding out the edge ratio in a feature portion: “Note that, when the largest edge intensity is smaller than a predetermined threshold value, it is determined that the pixel of interest does not include an edge.Then, in step S1305, the image feature parameter extraction unit 106 obtains a rate of pixels which include edges in the mesh block of interest among all the pixels. Normalization is performed assuming that 1 is set when all the pixels include edges. Thereafter, the obtained 

Regarding claim 5, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 1, wherein the information about reliability of the feature portions includes information about unevenness in distribution of the feature portions.( Matsushita [0098] teaches the different edge ratio values indicate some part has edge, some part doesn’t, which shows the unevenness in distribution of the feature portions., “Then, in step S1305, the image feature parameter extraction unit 106 obtains a rate of pixels which include edges in the mesh block of interest among all the pixels. Normalization is performed assuming that 1 is set when all the pixels include edges. Thereafter, the obtained rate of pixels including edges are determined to be a rate of edges for the mesh block of interest, and the rate of edges for the mesh block of interest is stored after being associated with the mesh block of interest and a position of the mesh block of interest.” The combination rationale of claim 1 is incorporated here.)

Regarding claim 6, Katchalov in view of Matsushita and Wang teaches:
 The image processing apparatus according to claim 1, wherein the presentation unit (Wang FIG. 1, 40 and 50 ) comprises: a rendering unit (Wang FIG. 1, processor 40 ) configured to render a display (Wang FIG. 1, 50 ) indicating the information about reliability of the feature portions in the captured image; and a display unit configured to display the captured image in which the display indicating the information about reliability of the feature portions is rendered. (Wang [[0090], “FIG. 2 shows an example of displaying an ultrasound image, a region of interest, a rotation parameter of a preset segment, and a reliability of the rotation parameter of the preset segment;” The combination rationale of claim 1 is incorporated here. )

Regarding claim 7, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 1, further comprising a setting unit configured to set an additional criterion for selection of the feature portions by the selection unit. ( Matsushita [0088], “Then, in step S1102, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that, as with the color feature parameter extraction processing, the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, for example, in which a processing order is determined in advance.” Matsushita teaches additional feature portion selection criterion, e.g. such as designate the upper left corner as block of interest. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the additional feature portion extraction method of Matsushita into the teachings of Katchalov in view of Matsushita according claim 1. The benefit would be allow users to specify feature portions.  )

Regarding claim 8, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 7, wherein the additional criterion is a criterion for designating the feature portions whose selection by the selection unit is to be disabled. ( Matsushita [0088], “Then, in step S1102, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that, as with the color feature parameter extraction processing, the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, for example, in which a processing order is determined in advance.” Matsushita teaches additional feature portion selection criterion, e.g. such as designate the upper left corner as block of interest, which means the selection of other corners as interest corner in the image is disabled. The combination rationale of claim 7 is incorporated here.)

Regarding claim 9, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 7, wherein the additional criterion includes a definition of a deselection area including a feature portion whose selection by the selection unit is to be disabled in the captured image. ( Matsushita [0088], “Then, in step S1102, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that, as with the color feature parameter extraction processing, the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, for example, in which a processing order is determined in advance.” Matsushita teaches additional feature portion selection criterion, e.g. such as designate the upper left corner as 

Regarding claim 10, Katchalov in view of Matsushita and Wang teaches:
 The image processing apparatus according to claim 7, wherein the additional criterion includes a definition of a deselection area in which the feature portions are not selected in the captured image, and the selection unit reselects the feature portions from the captured image exclusive of the deselection area. ( Matsushita [0088], “Then, in step S1102, among the 81 mesh blocks, a mesh block located at the upper left corner is determined to be a mesh block of interest using the image feature parameter extraction unit 106. Note that, as with the color feature parameter extraction processing, the determination of the mesh block of interest is performed with reference to the order determination table shown in FIG. 9, for example, in which a processing order is determined in advance.” Matsushita teaches additional feature portion selection criterion, e.g. such as designate the upper left corner as block of interest, which allows users to select any area in an image as area of interest. The area can be an area that is not selected before. The combination rationale of claim 7 is incorporated here.)

Claim 12 recites similar limitations of claim 1, in a form of method, thus are rejected using the same rejection rationale.

Regarding claim 13, Katchalov in view of Matsushita and Wang teaches:
A non-transitory computer readable storage medium storing a program causing a computer to execute an image processing method, (Katchalov [0022], “According to still another aspect of the present disclosure, there is provided a non-transitory computer readable medium having stored thereon a computer program for determining alignment data for a target frame and a reference frame, the program comprising:”)
The rest of claim 13 recites similar limitations of claim 1, thus are rejected using the same rejection rationale.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katchalov in view of Matsushita and Wang and further in view of Sorek et al. (US 2006/0017837 A1).
Regarding claim 11, Katchalov in view of Matsushita and Wang teaches:
The image processing apparatus according to claim 10, further comprising 
However, Katchalov in view of Matsushita and Wang does not, but Sorek teaches:
a rendering unit configured to render a mask in the deselection area of the captured image, wherein the selection unit reselects the feature portions based on the captured image in which the mask is rendered.([0030], “Furthermore, in accordance with some preferred embodiments of the present invention, the red eye reduction comprises identifying red eye pixels by local analysis of the consistency of the images taken with different strobe durations, and utilizing the mask to deselect red eye areas from the images where they appear in.” FIG. 11 shows the rendering and displaying the masks. )
Sorek teaches using mask to indicate a deselection area in an image.  Katchalov in view of Matsushita and Wang teaches allowing users to select any area in an image. It would have 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YANNA WU/Primary Examiner, Art Unit 2611